Variously denominated motions have been filed by respondents. Each respondent has filed a motion for rehearing and to modify our opinion previously filed. Suggestions in support of the various motions have been filed. Among other things, respondents direct our attention particularly and ask re-examination of the letter dated September 16, 1931, from an officer of Security-First National Bank of Los Angeles and addressed to Mississippi Valley Trust Company of St. Louis. We have re-examined and carefully considered that letter and all the other matters set out in the various motions and in all suggestions filed.
After full and careful consideration there appears no reason whatever why we should extend this opinion with a detailed discussion of the letter mentioned above, or of any of the other matters suggested by respondents. We find nothing which would justify setting aside our judgment or granting a rehearing or modification.
In disposing of the charges of this information we feel that we were lenient with respondents and that we considered the unusual[577] circumstances of the age and length of practice of each respondent
All matters presented having been fully considered, all motions filed to set aside our order and judgment, for rehearing, for new trial and to modify our opinion are denied and overruled. It is so ordered.